09/21/2022



                                                                                  Case Number: DA 22-0379




       IN THE SUPREME COURT OF THE STATE OF MONTANA
                 SUPREME COURT NO. DA-22-0379


  SHANAY LEE DARRAH,

               Petitioner and Appellee,         ORDER GRANTING
                                            UNOPPOSED MOTION FOR
                    v.                         EXTENSION OF TIME
                                            FOR COURT REPORTER TO
  ADAM KADRY HAGGAG,                          PROVIDE TRANSCRIPT

           Respondent and Appellant.


      Pursuant to the unopposed “UNOPPOSED MOTION FOR EXTENSION

OF TIME FOR COURT REPORTER TO PROVIDE TRANSCRIPT” filed by

Respondent and Appellant, Adam Kadry Haggag, and good cause appearing;

      IT IS HEREBY ORDERED THAT the Phillips County court reporter is given

until October 25, 2022, to complete and file the transcript ordered in this case to

complete the record on appeal.

      Dated ________________, 2022.

                                            ______________________________
                                            Supreme Court Judge




                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                         September 21 2022